UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1302


In re: ALVIN GLASGOW, a/k/a Buju,

                    Petitioner.


     On Petition for Writ of Mandamus. (1:15-cr-00222-LO-1; 1:19-cv-00082-LO)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alvin Glasgow, Petitioner Pro Se. Rebeca Hidalgo Bellows, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin Glasgow petitions for a writ of mandamus, seeking an order directing the

district court to reinstate his exhibits to his 28 U.S.C. § 2255 (2012) motion and to hold

an evidentiary hearing. We conclude that Glasgow is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Norfolk S. Ry. Co.,

756 F.3d 282, 294 (4th Cir. 2014). Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). The relief sought by

Glasgow is not available by way of mandamus.           Accordingly, we deny Glasgow’s

petition for writ of mandamus. We further deny Glasgow’s request that Chief Judge

Gregory review his mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2